DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8, 13-19, and 21 are objected to because of the following informalities:
Claim 1, at line 6, recites “refrigerant measured based” but should instead read --refrigerant based--.
Claims 2-8 and 13-19 are objected to as they depend from claim 1.
Claim 21, at line 5, recites “refrigerant measured based” but should instead read --refrigerant based--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green (US 2020/0248919).
	As to claim 21, Green discloses a refrigerant measurement adjustment system, comprising:
	a refrigerant sensor (RGS) for a building and configured to measure an amount of refrigerant present in air outside of a refrigeration system of the building (paragraph 221, lines 1-6); and
	an adjustment module configured to adjust the measured amount of refrigerant based on an adjustment to produce an adjusted measurement, wherein the adjustment is determined based on an air temperature and humidity (see abstract; paragraphs 222 and 226).

Allowable Subject Matter
Claims 1-8 and 13-19 would be allowable if amended to correct the objections noted above.
Claim 20 is allowed.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 8/24/2022, with respect to the rejections of claims 1-8 and 13-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections have been withdrawn.
Upon further consideration, a new ground(s) of rejection is made in view of Green (US 2020/0248919) in regards to newly added claim 21.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763